Citation Nr: 0009083	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-19 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to 
February 1969.  

This matter arises from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim for an 
evaluation in excess of 20 percent for his duodenal ulcer.  

The Board notes the veteran's June 1999 request for service 
connection for conditions secondary to his service-connected 
duodenal ulcer.  In a letter dated 
June 16, 1999, the RO informed the veteran that secondary 
service connection was not available due to the regulatory 
prohibition against pyramiding at 38 C.F.R. § 4.14 (1999).  
Although this is true in some cases, it appears that the 
veteran was referring to the nervous and heart conditions 
mentioned in his June 1998 claim.  The prohibition against 
pyramiding is inapplicable with regard to these claims.  
Moreover, they are not "inextricably intertwined" with the 
issue now on appeal.  See Harris v. Derwinski, 1 Vet.App. 
180, 183 (1991).  Nor have they been developed or certified 
for appeal.  See 38 U.S.C.A. § 7105 (West 1991).  
Accordingly, these issues are referred back to the RO for all 
action deemed necessary.  


FINDING OF FACT

Symptomatology associated with the veteran's duodenal ulcer 
is limited to intermittent diarrhea, abdominal cramps, 
vomiting and nausea.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
duodenal ulcer have not 

been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.110-4.114, Diagnostic Codes 7305, 7308 (1999).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records indicate that the veteran's duodenal 
ulcer with active crater was diagnosed in November 1967.  
Secondary pseudo-diverticulum formation was also diagnosed.  
The veteran filed a claim for compensation for an ulcer in 
February 1969.  In March 1969, the veteran underwent a VA 
examination.  The examining physician diagnosed chronic 
duodenal ulcer.  In June 1969, the RO granted service 
connection and evaluated the veteran's ulcer as 10 percent 
disabling.  

In June 1971, the veteran underwent a VA examination.  The 
examining physician noted the veteran's history of duodenal 
ulcer since 1967 and diagnosed hiatus hernia and status post 
duodenal ulcer.  

In February 1979, Raymond E. Beitzel, M.D., admitted the 
veteran to the hospital due to a massive gastrointestinal 
hemorrhage.  An esophogastroduodenoscopy revealed a channel 
ulcer.  As a result, Richard J. Ireton, M.D., performed a 
Billroth I hemigastrectomy and a bilateral vagotomy.  In 
April 1979, Dr. Ireton cleared the veteran to return to work 
and released him from all restrictions and follow-up care.  

In May 1979, the veteran filed a claim for an increased 
evaluation of his service-connected duodenal ulcer.  In 
September 1979, the veteran underwent a VA examination.  The 
examining physician diagnosed status post partial gastrectomy 
with gastroduodenestomy.  No ulcer crater was observed.  

In October 1979, the RO assigned a temporary total evaluation 
from February 20, 1979, to April 30, 1979.  Thereafter, a 20 
percent evaluation was assigned.  

Private medical records indicate that the veteran was treated 
for stomach complaints numerous times between February 1983 
and April 1997.  The veteran's complaints included vomiting, 
epigastric distress, diarrhea and abdominal pain.  Diagnoses 
given include gastroenteritis, reflux, anxiety, nausea, 
irritable bowel syndrome and influenza.  

In August 1989, Sylvan Eller, M.D., performed an upper GI 
series on the veteran, which revealed a shortened stomach and 
a prior resection.  No abnormality or ulceration was seen.  
The small bowel as far as the barium progressed appeared 
normal. 

In September 1991, the veteran was seen by Jeffrey Cushman, 
D.O., who performed an upper GI and small bowel follow 
through.  Dr. Cushman read a preliminary scout abdominal 
radiograph as showing a nonreactive, nonobstructive bowel gas 
pattern.  A single contrast upper GI revealed the esophagus 
as free of narrowing, obstruction or hiatal hernia.  Prior 
gastric surgery was evident.  No gastric outlet obstruction 
was evident, nor were mass lesions seen.  The duodenum 
followed a normal course.  No discrete ulcerations were 
detected, although there could have been some very mild 
generalized mucosal edema.  Barium was followed through the 
small bowel for 90 minutes without obstruction, dilation or 
mucosal ulcerations.  

In May 1994, David P. Romeo, M.D., performed an endoscopy on 
the veteran.  The esophagus, gastroesophageal junction, and 
anastomosis were normal.  No ulcers were seen in the stomach 
and the duodenum appeared normal.  Dr. Romeo diagnosed 
gastric emptying disorder.  

In July 1994, Fred C. Brown, M.D., performed an 
esophagogastroduodenoscopy on the veteran.  The esophageal 
lumen was patent and the EG junction was normal.  Examination 
of the stomach demonstrated diffuse mucosal erythema.  There 
was no 

evidence of any bezoar.  The anastomosis was widely patent.  
The small bowel was normal.  Dr. Brown diagnosed an 
essentially normal postoperative stomach.  

In November 1995, Larry W. Weprin, M.D., performed an upper 
gastrointestinal endoscopy on the veteran, which revealed a 
normal esophagus and a post gastrectomy stomach.  The 
duodenum was normal to approximately 20 cm past the 
gastresophageal junction.  

In June 1998, the veteran filed a claim for an increased 
evaluation of his service-connected ulcer "and the residuals 
of to include 55% of [his] stomach removed, plus diaticoloses 
and nervous condition [, and his] heart condition due to the 
nervous condition."  

In July 1998, the veteran underwent a VA examination.  The 
examining physician noted the veteran's history of duodenal 
ulcer and partial gastrectomy, as well as the veteran's 
complaints of "on and off" vomiting and diarrhea.  A 
history of no weight loss or anemia was noted, as was the 
veteran's 1994 hematochezia and his 1995 upper 
gastrointestinal endoscopy.  Physical examination revealed 
the veteran to weigh 245 pounds, with a well-healed, midline, 
vertical scar in the upper abdomen.  There was no tenderness 
or hepatosplenomegaly.  Bowel sounds were present.  There was 
no rigidity.  No masses were felt.  The examining physician 
diagnosed post gastrectomy dumping syndrome with delayed 
gastric emptying time.  

VA records indicate the veteran was treated in January 1999 
for complaints of vomiting and diarrhea.  The examining 
physician found mild upper abdomen tenderness, no rebound, 
positive bowel sounds, and no masses.  No diagnosis was 
given.  

In February 1999, the veteran underwent an upper GI 
examination.  Larry D. Buchanan, D.O., read the preliminary 
abdominal radiograph as revealing a non-obstructive bowel gas 
pattern.  A single contrast upper GI examination was 

performed and compared to a September 1991 upper GI 
examination.  The esophagus appeared radiographically normal 
without evidence of hiatal hernia, constricting masses, or 
strictures.  A moderate amount of spontaneous 
gastroesophageal reflux was noted.  Surgical resection of the 
distal half of the stomach and a Billroth I of one type of 
anastomosis were noted.  The remaining proximal stomach 
appeared normal without evidence of ulceration, mass or 
obstruction.  The anastomosis appeared patent and there was 
no evidence of obstruction.  The visualized portions of what 
appeared to be the duodenal bulb and duodenal sweep appeared 
to be normal.  Dr. Buchanan diagnosed moderate to marked 
gastroesophageal reflux, and post surgical changes of the 
stomach similar to the September 1991 study.  The examination 
was otherwise normal.  

In February 1999, the veteran underwent an air contrast 
barium enema.  Dr. Buchanan read the preliminary abdominal 
radiograph as revealing a non-obstructive bowel gas pattern.  
Multiple diverticula were noted scattered throughout the 
colon.  There was no evidence to suggest diverticulitis.  No 
constricting masses or strictures of the colon were noted.  A 
mild amount of retained stool was noted within the distal 
descending and sigmoid portions of the colon.  An 
approximately 
5 mm. focal area of adherent stool or small polyp was seen 
along the posterior aspect of the rectum.  No other 
persistent filling defects were noted within the lumen of the 
colon.  Mucosal pattern appeared normal. 

In April 1999, the veteran underwent a VA examination.  The 
examining physician noted: the veteran's history of ulcer 
problems; the 1979 gastrectomy; the veteran's complaints of 
diarrhea two-to-three times per day, stool varying from 
watery to formed stools, associated with abdominal cramps; 
intermittent nausea and vomiting after food, once per day; 
and, heartburn.  No weight loss or bleeding after surgery was 
noted.  Physical examination revealed the veteran to be obese 
and to have an operative scar of the abdomen.  The exam was 
otherwise normal.  The examining physician diagnosed status 
post Billroth I for peptic ulcer disease, symptoms fairly 

well controlled with treatment, and features of irritable 
bowel syndrome superimposed on the ulcer disease.  

In May 1999, the veteran underwent an 
esophagogastroduodenoscopy.  The examining physician found 
the esophagus normal in appearance, with no evidence of 
esophagitis, intrinsic mass, extrinsic compression, 
esophageal varices, ring, web, stricture, motor disturbance, 
Barrett's epithelium, diverticula, or bleeding.  Surgical 
changes were present and it appeared the veteran had 
undergone a Billroth I.  The examining physician noted that 
no other gastric abnormalities were present and diagnosed 
surgical changes of the stomach.  The veteran also underwent 
a colonoscopy.  The examining physician found the visualized 
colonic segments to be normal, with no evidence of 
hemorrhoids, polyps, masses, mucosal abnormalities, vascular 
malformations, or diverticular disease.  

Analysis

The veteran contends that the evaluation of his duodenal 
ulcer does not adequately reflect the severity of his 
symptomatology, and that an evaluation greater than 20 
percent should be assigned.  Disability evaluations are 
determined by evaluating the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Ratings 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to service connection has been established 
and an increase in the disability evaluation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55, 58 (1994).  This is so despite the 
fact that a 

given disability must be viewed in relation to its history.  
See 38 C.F.R. § 4.1, see also Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  

The veteran's duodenal ulcer disability is currently rated as 
20 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7308, which governs postgastrectomy syndromes.  DC 7308 
provides: a 60 percent evaluation for severe postgastrectomy 
syndrome, associated with nausea, sweating, circulatory 
disturbances after meals, diarrhea, hypoglycemic symptoms, 
and weight loss with malnutrition and anemia; a 40 percent 
evaluation for moderate postgastrectomy syndrome, with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss; and, a 20 percent evaluation for mild 
postgastrectomy syndrome, infrequent episodes of epigastric 
distress with characteristic mild circulatory symptoms or 
continuous mild manifestations.  

The veteran's duodenal ulcer disability could also be rated 
under 38 C.F.R. § 4.114, DC 7305, which governs duodenal 
ulcer.  DC 7305 provides a 60 percent evaluation for severe 
duodenal ulcers, pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestation of anemia and weight loss 
productive of definite impairment of health.  DC 7305 
provides a 40 percent evaluation for moderately severe 
duodenal ulcers, less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  DC 7305 provides a 20 
percent evaluation for moderate duodenal ulcers, recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations. 

In order to meet the criteria for an increased evaluation of 
his duodenal ulcer disability, the veteran must show either 
moderate or severe postgastrectomy syndrome under DC 7308, or 
at least moderately severe duodenal ulcer under DC 

7305.  After a comprehensive review of the record, the Board 
finds that the clinical findings do not demonstrate either 
that the veteran's postgastrectomy syndrome is moderate or 
severe, or that the veteran's duodenal ulcer is at least 
moderately severe.  

Both private medical records and VA records demonstrate that 
the level of severity of the veteran's postgastrectomy 
syndrome is best characterized as mild under DC 7308.  While 
there is ample evidence of frequent diarrhea, the records 
fail to indicate that the veteran has either undergone weight 
loss or has circulatory symptoms following meals.  Thus, 
consistent with the aforementioned criteria, the evidence 
does not show that an increased evaluation of 40 percent 
under DC 7308 is warranted.  

Similarly, both private medical records and VA records 
demonstrate that the level of severity of the veteran's 
duodenal ulcer is best characterized as moderate under DC 
7305.  The records fail to indicate that the veteran has 
either anemia or weight loss, or that he undergoes 
incapacitating episodes averaging 10 days or more in 
duration.  Thus, consistent with the aforementioned criteria, 
the evidence does not show that an increased evaluation of 40 
percent under DC 7305 is warranted.  

The evidence shows that the veteran's postgastrectomy 
syndrome is characterized by infrequent episodes of 
epigastric distress with continuous mild manifestations.  We 
have carefully considered the assertions advanced on the 
veteran's behalf, but find that the disability picture more 
nearly approximates the criteria for a 20 percent evaluation 
under 38 C.F.R. § 4.114, DC 7308.  Accordingly, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim for an increased evaluation.  

"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  

An extraschedular rating is authorized when a "case presents 
such an exceptional or unusual disability picture ... as to 
render impractical the application of the regular rating 
schedular standards."  38 C.F.R. § 3.321(b)(1).  The Board 
finds that there has been no showing by the veteran that his 
duodenal ulcer has resulted in marked interference with 
employment beyond that contemplated in the rating schedule or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  


ORDER

An evaluation in excess of 20 percent for duodenal ulcer is 
denied.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

